Citation Nr: 1741303	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-16 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for schizophrenia, undifferentiated type, with depression and anxiety, for substitution purposes.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) for substitution purposes.

3.  Entitlement to special monthly compensation by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1972.  The Veteran died in November 2014; the Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction now lies with the RO in Newark, New Jersey.

As noted, the Veteran died in November 2014.  The Appellant, who is his surviving spouse, filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (including Death Compensation if Applicable) in January 2015.  The Appellant was accepted as a substitute in September 2016.  Thus, this appeal is being continued with the Appellant as the substitute claimant.  38 U.S.C.A. § 5121A (West 2014).

In March 2017, the Appellant testified before the undersigned by videoconference.  A transcript of that hearing is of record.

The issue of entitlement to housebound benefits was raised by the record, and is part and parcel of the increased rating claim.


FINDINGS OF FACT

1.  The Veteran's schizophrenia was manifested by total occupational and social impairment.

2.  The Veteran's TDIU claim is moot.

3.  Prior to his death, the Veteran was permanently housebound or substantially confined to his house or immediate premises as a direct result of his service-connected schizophrenia.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for schizophrenia, undifferentiated type, with depression and anxiety, have been met.  38 U.S.C. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The question of whether the Veteran is entitled to an award of TDIU is now moot, warranting dismissal of the appeal as to that issue.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 4.14, 4.16 (2016).

3.  The criteria are met for entitlement to special monthly compensation (SMC) benefits by reason of being permanently housebound.  38 U.S.C.A. §§ 1114(s), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350(i), 4.16(a) (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA provided the Veteran with 38 USCA § 5103(a)-compliant notice in February 2011.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Appellant nor her representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.

The Veteran's schizophrenia has been assigned a 50 percent rating as pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 and the General Rating Formula for Mental Disorders.

Pursuant to the General Rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores.  However, DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was certified to the Board in January 2014.  Consequently, DSM-IV is applicable.

A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002). 

On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Factual Background and Analysis

The Veteran was provided a VA examination in March 2011.  At examination, the Veteran reported he had ongoing problems with depression and that he stayed home most of the time.  He stated that he did not want to be around people and had difficulty sleeping.  He reported that he was up all during the night.  He also reported that he began having gallbladder problems which he was depressed about and felt this condition worsened his symptoms.  He stated that since his gallbladder problems, he could not function like he used to and that he felt hopeless and helpless.  He reported having frequent anxiety and panic attacks several times per month.  He denied any hallucinations or delusions.  He reported that he did not do any of his normal activities and that his wife did all his driving and "everything else."  He reported he was working as a truck driver before he got sick with the gallbladder condition and he had not returned to work.  He reported feeling significantly impaired.  The examiner noted the Veteran had one hospitalization for a suicide attempt but that he had no violent behavior and continued to be treated at the VA.  The Veteran stated the medications did not agree with him so he was not on any.  The Veteran reported that he was married and had a good relationship with his wife.  He reported he was not able to function on the job due to his increased depressive symptoms and that he could not focus.  

During examination, the examiner noted the Veteran appeared his stated age and that he was a reliable historian.  The Veteran was noted as oriented to person, place, time, and purpose.  His appearance and hygiene was noted as appropriate.  His eye contact was noted as good and his affect and mood were noted as depressed.  The examiner noted the Veteran communicated well and had normal concentration.  However, the examiner noted the Veteran had difficulty with speech.  The examiner noted the Veteran experienced panic attacks two times per month and that he was suspicious of others.  The examiner noted there were no delusions or hallucinations at examination.  There examiner also noted there was no obsessive-compulsive behavior.  The examiner noted the Veteran's thought processes were normal, judgment was intact, memory was intact, and that the Veteran could think abstractly.  The examiner noted there were no suicidal or homicidal ideations.  
The examiner noted the Veteran's medical records that noted GAF scores of 50 in January 2009 and April 2009 and diagnoses of depressive disorder, paranoid schizophrenia, residual schizophrenia, anxiety disorder, and panic disorder without agoraphobia.  The examiner diagnosed residual schizophrenia, depressive disorder not otherwise specified (NOS), and anxiety disorder NOS.  The examiner assigned a GAF of 40.  

After examination, the examiner noted that the multiple diagnoses could not be differentiated from each other as the symptoms overlapped.  The examiner noted the functional impairment caused by these disorders was that the Veteran was not able to maintain any employment and he had difficulty with social and interpersonal relationships.  The examiner noted the Veteran was able to manage his own benefits but that he had difficulty in activities of daily living such as driving.  The examiner noted the Veteran's psychiatric symptoms caused occupational impairment with reduced reliability and productivity as evidenced by his disturbance of mood and motivation and his difficulty maintaining effective work and social relationship.  The examiner noted the Veteran understood simple and complex commands and was not a danger to himself or others.   The examiner also noted the Veteran had difficulty maintaining family role functioning, had no leisure pursuits, had interference with health, and that his prognosis for improvement was limited.

In another VA examination in April 2011, the examiner noted that the Veteran's mental status results showed that anxiety was evidenced when the Veteran requested the examiner not to close the door to the examination room.  The examiner also noted the Veteran's statement that he was nervous.  The examiner noted the Veteran had to take a deep breath to relax and he had difficulty focusing on one ailment at a time.  The examiner noted the Veteran was alert and oriented to time, person, and place, had normal behavior, with appropriate affect and mood.  The Veteran's comprehension of commands was noted as normal.  The examiner noted there were no obvious signs of hallucinations or delusions.  After examination, the examiner noted the Veteran's short term memory was diminished and that he was unable to remember verbal instructions.  Additionally, the examiner noted the Veteran was very anxious and had a diagnosis of schizophrenia, depression, and anxiety which severely limited appropriate social skills to obtain or retain gainful employment.

In a June 2011 correspondence, the Veteran's spouse and Appellant, a psychologist, submitted a statement detailing the Veteran's psychiatric symptoms.  Specifically, the Appellant stated the Veteran suffered from obsessive compulsive behavior which occurred on a frequent, almost daily basis, and included a preoccupation with, and an inability to detach from intrusive thoughts that created unease, apprehension, fear and/or worry.  The Appellant noted the Veteran displayed a preoccupation with certain horror writers that he believed had sabotaged his writing career and made it difficult, if not impossible, for the Veteran to become a successful published author.  The Appellant stated that the Veteran sometimes exhibited a disorganized, incoherent, speech pattern where his utterances all had to rhyme for a non-specific period of time.  The Appellant stated the Veteran manifested panic disorder with agoraphobia to a level that the Veteran was no longer able to leave his home without a companion, and suffered severe anxiety and panic attacks when he had to go outside of his home, even when escorted by a companion.  The Appellant stated the Veteran's fear of driving had escalated and that he displayed spatial disorientation, particularly when driving in unfamiliar territory, on bridges, or through tunnels.  The Appellant stated the Veteran displayed an inability to adapt to stressful situations and changes in routine driving.  The Appellant stated the Veteran's symptoms included chest pain and discomfort, shortness of breath, a feeling of choking, tingling sensation, and nausea or abdominal discomfort.  The Appellant acknowledged the Veteran suffered from neuropathy and a heart disability but asserted that these two conditions alone or together did not render the Veteran unfit or unable to drive.  The Appellant asserted that the Veteran's inability to safely drive was directly related to his panic disorder with agoraphobia.  

The Appellant further asserted in the June 2011 correspondence that the Veteran exhibited both occupational and social impairments across multiple contexts such as work, family relations, mood, cognition, and judgment due to the manifestation of symptoms in the past and the present.  The Appellant stated as an example that the Veteran had been placed on suicide watch during admittance to Duke Medical Center for gallbladder surgery because he had admitted suicidal thoughts due to his deteriorated physical and mental condition.  The Appellant stated the physician believed the Veteran was unable to distinguish fantasy from reality at that point.  The Appellant stated the Veteran tended to mitigate what he perceived to be the negative impression projected by the diagnosis Schizophrenia such as his tendency to behave and/or to reply in a manner that would be favorably viewed by an examiner or others.  The Appellant explained that as a result, his behavior and cognitive abilities within the context of a medical and/or psychological examination with an unknown examiner at a specific point in time and in controlled laboratory conditions could be noted as appropriate without properly indicating the actual level and severity of his depression, anxiety, and phobias.  The Appellant asserted that examinations under these conditions did not accurately portray the physical and mental states the Veteran experienced on a daily basis.  The Appellant summarized that the severity of the Veteran's schizophrenia with depressive disorder and panic disorder with agoraphobia had reached a level that rendered him permanently and totally unable to sustain employment.

In an October 2011 Notice of Disagreement, the Veteran reported that he suffered from obsessional rituals that interfered daily with his routine activities.  He reported he was constantly in a state of panic, anxiety, and/or depression and that he could not function without a companion to leave his home.  He indicated that he was completely dependent on someone else for "even the essentials of life," such as food, clothing, doctor visits, and anything else that a normal person did outside the home.  He reported that he often talked in rhyme which made his speech incoherent.  He stated he did not have family relationships with anyone except his wife and that he had estranged and completely isolated himself from all family and friends.  He reported that he quit his last employment as a truck driver because he could not safely drive his delivery route and that he had not been able to gain new employment.  He explained that he could not go outside of his house to apply for jobs because of his panic attacks.  He stated that he was a prisoner in his own house since he was unable to function independently and was ensnared by obsessional rituals.  

VA treatment records from 2011 to 2012 confirm the Veteran's spouse attended every therapy session with the Veteran and noted diagnoses that included schizophrenia, attention deficient hyperactivity disorder (ADHD), narcissistic personality disorder, and anxiety disorder NOS.  GAF scores ranged from 40 to 50.  

At the March 2017 Board hearing, the Appellant confirmed she was a psychologist with a Ph.D.  She reported the Veteran's mental and physical conditions had gradually worsened over time.  The Appellant reported the Veteran had treatment compliance problems due to his mental conditions, meaning he was not able to follow instructions that would have been able to help him with his mental and physical well-being.  The Appellant reported the Veteran's original diagnosis of paranoid schizophrenia had also become obsessive compulsive and agoraphobic.  She indicated the Veteran could not leave the house without her.  The Veteran was not able to drive.  She indicated the Veteran could not function outside the home and he had difficulty functioning even within the house itself.  She referred to the Veteran's treatment records that noted adjustment disorder with mixed anxiety and depressed mood, paranoid type of schizophrenia, anxiety disorder, treatment compliance problem, PTSD, and ADHD.  She indicated the Veteran's condition was debilitating and had worsened with time.  She also asserted the Veteran's death certificate showed his death was service-connected and related to his paranoid schizophrenia.  She reported the Veteran stopped working sometime in the 2000s and that the Veteran had been exhibiting panic disorders to the point that he was unable to fulfill his job requirement to drive and so forth.  The Appellant also reported the Veteran experienced paranoia with delusions and hallucinations.  She referenced VA treatment records that noted the Veteran was unable to distinguish reality from fantasy.  She reiterated that due to his difficulty with treatment compliance, he refused to take anti-psychotic drugs recommended by the VA because he had allergies to certain medications and had reservations about taking them.  The Appellant also suggested that because of the Veteran's narcissistic personality disorder, that if he were to take the medications that would have helped his mental conditions, it would have reinforced the fact that he had a problem.  

Preliminarily, the Board recognizes the Appellant's credentials as a psychologist and renders her competent to report on certain medical matters such as diagnosis and symptoms, see Black v. Brown, 10 Vet. App. 279, 284 (1997) (a nurse's statement may constitute competent medical evidence where the nurse has specialized knowledge regarding the area of medicine or participated in treatment), and the Board gives her statements significant probative weight.  As reflected in the March 2017 Board hearing, the Appellant had shown she was knowledgeable about the Veteran's complete medical history.  Furthermore, VA treatment records have also consistently noted the Appellant's continued presence at the Veteran's therapy sessions.  The Board finds that the medical evidence and lay evidence of record persuasively demonstrates that the Veteran had been unemployed and unable to function socially due to his schizophrenia and its associated symptoms during the entire claim period.  Additionally, the Veteran had been continuously unable to function socially as he had shown isolative behavior and could not function independently outside his home.  Moreover, the Veteran had consistently been assigned GAF scores ranging from 40-51, indicating severe to serious symptoms, especially more severe than the currently assigned 50 percent rating.  Although he had a good relationship with his wife, he had no other social relationships and his mental condition rendered him unable to work, as such, the combination of his occupational and social impairment most closely approximates the criteria for a 100 percent rating.  An increased 100 percent rating is thereby warranted for the entire claim period and the full benefit sought on appeal is granted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that a 100 percent rating is warranted for schizophrenia, undifferentiated type, with depression and anxiety.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The assignment of a 100 percent rating represents a maximum benefit based on the disability rating schedule.  38 U.S.C.A. § 1155.

TDIU and SMC

In light of the fully favorable decision herein, the Board finds the TDIU claim moot.

The Board has considered the holding of Bradley v. Peake, 22 Vet. App. 280 (2008).  According to Bradley, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of SMC under 38 U.S.C.A. § 1114(s).  The Court reasoned that it might therefore benefit the Veteran to obtain or retain a TDIU rating even where a 100 percent schedular rating is already in effect. 

SMC is "special" monthly compensation in addition to that which the Veteran otherwise receives for his service-connected disability or disabilities.

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A §1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").

SMC is payable at the housebound (HB) rate where the Veteran has a single service-connected disability rated as 100-percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently HB by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In this decision the Veteran is being awarded a 100 percent scheduler rating for his schizophrenia.  Upon review of the record, the Board finds the lay testimony of the Veteran and the Appellant competent and credible and probative to show the Veteran was permanently housebound due to his service-connected schizophrenia and associated symptoms.  As noted above, the Veteran's mental condition had worsened to the point that he could not function properly outside the house.  He could not leave the house without a companion and he also had difficulty functioning within the house.  The Veteran had specifically reported that he was constantly in a state of panic, anxiety, and/or depression and that he was completely dependent on someone else for "even the essentials of life," such as food, clothing, doctor visits, and anything else that a normal person did outside the home.  It is the Board's duty to analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996); Gilbert, 1 Vet. App. at 57.  The Board has done so in this case, in favor of the Veteran. 

Therefore, resolving any doubt in the Veteran's favor, the Board finds the evidence of record supports special monthly compensation by reason of being permanently housebound, as the Veteran has a "service-connected disability rated as total" and is considered to be "permanently housebound" as the result of his service-connected disability.  See 38 U.S.C.A. § 5107(b).














	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating of 100 percent for schizophrenia, undifferentiated type, with depression and anxiety, is granted, for substitution purposes.

The appeal for TDIU is dismissed.

Entitlement to special monthly compensation by reason of being housebound is granted, for substitution purposes.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


